DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

   MICHAEL S. HOOKER, BARBARA M. HOOKER and MICHAEL R.
                         HOOKER,
                        Appellants,

                                   v.

CHARLES ATKINS, JR., JERALD BAILEY, DANIEL BINZ, ANNE BINZ,
   WESLEY BRINKMAN, PETER GORRINGE, PHILIP HAMM, LEW
  HARDY, JUNE HARDY, STEPHEN HARRIS, TIM HICKEY, PETER
HODGEN, JERRY HORAK, CARL JOHNS, PHILLIP JOHNSON, GREGG
 KARLBERG, NANCY KARLBERG, LAWRENCE KOWAL, KATHRYN
 KOWAL, MARCUS LOWE, ED MCCULLAH, JR., JOHN NIKANDER,
  SUSAN VINES, JON NOTESTEIN, JEANNE NOTESTEIN, ROBERT
    PORTER, GERALD SCHAEFER, DOUGLAS SCHULTZ, JAMES
   SHARPE, JR., STEVE SHIRLEY, VANCE VAUGHAN, KENNETH
  WINGEIER, CHRISTINE WINGEIER, LAWRENCE M. ABRAMSON,
CAROLE JEAN JORDAN, Indian River County Tax Collector, and BANK
           OF AMERICA, N.A., a Delaware corporation,
                         Appellees.

                             No. 4D19-572

                         [November 27, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet C. Croom, Judge; L.T. Case No.
312017CA000184XXXXXX.

  James P. Beadle of Spira, Beadle & McGarrell, P.A., Palm Bay, for
appellant.

  Louis B. Vocelle, Jr. and Alexandra McGee of Vocelle & Berg, LLP, Vero
Beach, for appellee Apex Bank.

   Bradley J. Davis and Lan B. Kennedy-Davis of Rumberger Kirk &
Caldwell, P.A., Orlando, for appellees Charles Atkins, et al.

PER CURIAM.

  Affirmed.
LEVINE, C.J., WARNER, J. and PHILLIPS, CAROL-LISA, Associate Judge,
concur.

                           *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                    2